          Case 1:18-cv-02799-AJN Document 87 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/9/2021


  Garcia Santana, et al,

                           Plaintiffs,
                                                                              18-cv-2799 (AJN)
                 –v–
                                                                                   ORDER
  Rego Furniture, Inc., et al,

                           Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiff filed a motion to strike Defendant’s answer on January 25, 2021. Dkt. No. 70.

That motion is administratively denied in light of the Court’s January 27, 2021 Order, Dkt.

No. 72, and the Defendants’ February 15, 2021 Letter, Dkt. No. 73. 7KLVUHVROYHV'NW1R



       SO ORDERED.

 Dated: September 8, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
